MEMORANDUM OPINION
                                         No. 04-12-00014-CV

                        IN THE INTEREST OF L.I.M. and M.J.M, Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-00029
                              Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 13, 2012

DISMISSED

           On May 1, 2012, the trial court clerk filed a notification of late record, stating that the

appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record

and that the appellant was not entitled to appeal without paying the fee. On May 9, 2012, we

ordered appellant to provide written proof to this court within ten days of the order that either (1)

the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2)

appellant was entitled to appeal without paying the clerk’s fee. We warned that if appellant failed

to respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P. 37.3(b)

(allowing dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see also TEX.

R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this
                                                                             04-12-00014-CV


court). Appellant failed to respond. Therefore, we dismiss this appeal. See TEX. R. APP. P.

37.3(b); see also TEX. R. APP. P. 42.3(c).

                                              PER CURIAM




                                             -2-